
	

114 HR 4396 IH: Heroin and Prescription Drug Abuse Prevention and Reduction Act
U.S. House of Representatives
2016-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4396
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2016
			Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, Ways and Means, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To support a comprehensive public health response to the heroin and prescription drug abuse crisis.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Heroin and Prescription Drug Abuse Prevention and Reduction Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Prevention
					Sec. 101. Practitioner education.
					Sec. 102. Co-prescribing opioid overdose reversal drugs grant program.
					Sec. 103. Opioid overdose reversal co-prescribing guidelines.
					Sec. 104. Surveillance capacity building.
					Title II—Crisis
					Sec. 201. Grants to support syringe exchange programs.
					Sec. 202. Grant program to reduce drug overdose deaths.
					Title III—Treatment
					Sec. 301. Expansion of patient limits under waiver.
					Sec. 302. Definitions.
					Sec. 303. Evaluation by assistant Secretary for planning and evaluation.
					Sec. 304. Reauthorization of residential treatment programs for pregnant and postpartum women.
					Sec. 305. Pilot program grants for State substance abuse agencies.
					Sec. 306. Evidence-based opioid and heroin treatment and interventions demonstration.
					Sec. 307. Adolescent treatment and recovery services demonstration grant program.
					Sec. 308. Strengthening parity in mental health and substance use disorder benefits.
					Sec. 309. Study on treatment infrastructure.
					Sec. 310. Substance use disorder professional loan repayment program.
					Title IV—Recovery
					Sec. 401. National youth recovery initiative.
					Sec. 402. Grants to enhance and expand recovery support services.
				
			IPrevention
			101.Practitioner education
				(a)Education requirements
 (1)Registration considerationSection 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) is amended by inserting after paragraph (5) the following:
						
 (6)The applicant’s compliance with the training requirements described in subsection (g)(3) during any previous period in which the applicant has been subject to such training requirements..
 (2)Training requirementsSection 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)) is amended by adding at the end the following:
						
							(3)
 (A)To be registered to prescribe or otherwise dispense opioids for the treatment of pain, or pain management, a practitioner described in paragraph (1) shall comply with the 12-hour training requirement of subparagraph (B) at least once during each 3-year period.
 (B)The training requirement of this subparagraph is that the practitioner has completed not less than 12 hours of training (through classroom situations, seminars at professional society meetings, electronic communications, or otherwise) with respect to—
 (i)the treatment and management of opioid-dependent patients; (ii)pain management treatment guidelines; and
 (iii)early detection of opioid addiction, including through such methods as Screening, Brief Intervention, and Referral to Treatment (SBIRT),
									that is provided by the American Society of Addiction Medicine, the American Academy of Addiction
			 Psychiatry, the American Medical Association, the American Osteopathic
			 Association, the American Psychiatric Association, the American Academy of
			 Pain Management, the American Pain Society, the American Academy of Pain
			 Medicine, the American Board of Pain Medicine, the American Society of
			 Interventional Pain Physicians, or any other organization that the
			 Secretary determines is appropriate for purposes of this subparagraph..
 (b)FundingThe Drug Enforcement Administration shall fund the enforcement of the requirements specified in section 303(g)(3) of the Controlled Substances Act (as added by subsection (a)) through the use of a portion of the licensing fees paid by controlled substance prescribers under the Controlled Substances Act (21 U.S.C. 801 et seq.).
 (c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2017 through 2021.
				102.Co-prescribing opioid overdose reversal drugs grant program
				(a)Establishment
 (1)In generalNot later than six months after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish, in accordance with this section, a four-year co-prescribing opioid overdose reversal drugs grant program (in this title referred to as the grant program) under which the Secretary shall provide not more than a total of 12 grants to eligible entities to carry out the activities described in subsection (c).
 (2)Eligible entityFor purposes of this section, the term eligible entity means a federally qualified health center (as defined in section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa))), an opioid treatment program under part 8 of title 42, Code of Federal Regulations, or section 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)), a program approved by a State substance abuse agency, or any other entity that the Secretary deems appropriate.
 (3)Co-prescribingFor purposes of this title, the term co-prescribing means, with respect to an opioid overdose reversal drug, the practice of prescribing such drug in conjunction with an opioid prescription for patients at an elevated risk of overdose, or in conjunction with an opioid agonist approved under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) for the treatment of opioid abuse disorders, or in other circumstances in which a provider identifies a patient at an elevated risk for an intentional or unintentional drug overdose from heroin or prescription opioid therapies. For purposes of the previous sentence, a patient may be at an elevated risk of overdose if the patient meets the criteria under the existing co-prescribing guidelines that the Secretary deems appropriate, such as the criteria provided in the Opioid Overdose Toolkit published by the Substance Abuse and Mental Health Services Administration.
 (b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary of Health and Human Services, in such form and manner as specified by the Secretary, an application that describes—
 (1)the extent to which the area to which the entity will furnish services through use of the grant is experiencing significant morbidity and mortality caused by opioid abuse;
 (2)the criteria that will be used to identify eligible patients to participate in such program; and (3)how such program will work to try to identify State, local, or private funding to continue the program after expiration of the grant.
 (c)Use of fundsAn eligible entity receiving a grant under this section may use the grant for any of the following activities:
 (1)To establish a program for co-prescribing opioid overdose reversal drugs, such as naloxone. (2)To train and provide resources for health care providers and pharmacists on the co-prescribing of opioid overdose reversal drugs.
 (3)To establish mechanisms and processes, consistent with applicable Federal and State privacy rules, for tracking patients participating in the program described in paragraph (1) and the health outcomes of such patients.
 (4)To purchase opioid overdose reversal drugs for distribution under the program described in paragraph (1).
 (5)To offset the co-pays and other cost sharing associated with opioid overdose reversal drugs to ensure that cost is not a limiting factor for eligible patients.
 (6)To conduct community outreach, in conjunction with community-based organizations, designed to raise awareness of co-prescribing practices, and the availability of opioid overdose reversal drugs.
 (7)To establish protocols to connect patients who have experienced a drug overdose with appropriate treatment, including medication assisted treatment and appropriate counseling and behavioral therapies.
 (d)Evaluations by recipientsAs a condition of receipt of a grant under this section, an eligible entity shall, for each year for which the grant is received, submit to the Secretary of Health and Human Services information on appropriate outcome measures specified by the Secretary to assess the outcomes of the program funded by the grant, including—
 (1)the number of prescribers trained; (2)the number of prescribers who have co-prescribed an opioid overdose reversal drug to at least one patient;
 (3)the total number of prescriptions written for opioid overdose reversal drugs; (4)the percentage of patients at elevated risk who received a prescription for an opioid overdose reversal drug;
 (5)the number of patients reporting use of an opioid overdose reversal drug; and (6)any other outcome measures that the Secretary deems appropriate.
 (e)Reports by SecretaryFor each year of the grant program under this section, the Secretary of Health and Human Services shall submit to the appropriate committees of the House of Representatives and of the Senate a report aggregating the information received from the grant recipients for such year under subsection (d) and evaluating the outcomes achieved by the programs funded by grants made under this section.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and section 103 $4,000,000 for each of fiscal years 2017 through 2021.
				103.Opioid overdose reversal co-prescribing guidelines
 (a)In generalThe Secretary of Health and Human Services shall establish a grant program under which the Secretary shall award grants to eligible State entities to develop opioid overdose reversal co-prescribing guidelines.
 (b)Eligible State entitiesFor purposes of subsection (a), eligible State entities are State departments of health in conjunction with State medical boards; city, county, and local health departments; and community stakeholder groups involved in reducing opioid overdose deaths.
				(c)Administrative provisions
 (1)Grant amountsA grant made under this section may not be for more than $200,000 per grant. (2)PrioritizationIn awarding grants under this section, the Secretary shall give priority to eligible State entities which propose to base their guidelines on existing guidelines on co-prescribing to speed enactment, including guidelines of—
 (A)the Department of Veterans Affairs; (B)nationwide medical societies, such as the American Society of Addiction Medicine or the American Medical Association; and
 (C)the Centers for Disease Control and Prevention. 104.Surveillance capacity building (a)Program authorizedThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall award cooperative agreements or grants to eligible entities to improve fatal and nonfatal drug overdose surveillance and reporting capabilities, including—
 (1)providing training to improve identification of drug overdose as the cause of death by coroners and medical examiners;
 (2)establishing, in cooperation with the National Poison Data System, coroners, and medical examiners, a comprehensive national program for surveillance of, and reporting to an electronic database on, drug overdose deaths in the United States; and
 (3)establishing, in cooperation with the National Poison Data System, a comprehensive national program for surveillance of, and reporting to an electronic database on, fatal and nonfatal drug overdose occurrences, including epidemiological and toxicologic analysis and trends.
 (b)Eligible entityTo be eligible to receive a grant or cooperative agreement under this section, an entity shall be— (1)a State, local, or tribal government; or
 (2)the National Poison Data System working in conjunction with a State, local, or tribal government. (c)Application (1)In generalAn eligible entity desiring a grant or cooperative agreement under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAn application described in paragraph (1) shall include— (A)a description of the activities to be funded through the grant or cooperative agreement; and
 (B)evidence that the eligible entity has the capacity to carry out such activities. (d)ReportAs a condition of receipt of a grant or cooperative agreement under this section, an eligible entity shall agree to prepare and submit, not later than 90 days after the end of the grant or cooperative agreement period, a report to the Secretary describing the results of the activities supported through the grant or cooperative agreement.
 (e)National poison data systemIn this section, the term National Poison Data System means the system operated by the American Association of Poison Control Centers, in partnership with the Centers for Disease Control and Prevention, for real-time local, State, and national electronic reporting, and the corresponding database network.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2017 through 2021.
				IICrisis
			201.Grants to support syringe exchange programs
 (a)In generalThe Secretary of Health and Human Services may award grants to State, local, and tribal governments and community organizations to support syringe exchange programs.
 (b)Use of fundsGrants under subsection (a) may be used to support carrying out syringe exchange programs, including through—
 (1)providing outreach, counseling, health education, case management, syringe disposal, and other services as determined appropriate by the Secretary of Health and Human Services; and
 (2)providing technical assistance, including training and capacity building, to assist the development and implementation of syringe exchange programs.
 (c)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 for each of fiscal years 2017 through 2021 to carry out this section, of which—
 (1)at least 15 percent shall be for syringe exchange programs that have been in operation for less than 3 years; and
 (2)5 percent shall be for technical assistance under subsection (b)(2). 202.Grant program to reduce drug overdose deaths (a)Program authorizedThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants or enter into cooperative agreements with eligible entities to enable the eligible entities to reduce deaths occurring from overdoses of drugs.
 (b)Eligible entitiesTo be eligible to receive a grant or cooperative agreement under this section, an entity shall be a partnership between any of the following: a State, local, or tribal government, a correctional institution, a law enforcement agency, a community agency, a professional organization in the field of poison control and surveillance, or a private nonprofit organization.
				(c)Application
 (1)In generalAn eligible entity desiring a grant or cooperative agreement under this section shall submit to the Secretary of Health and Human Services an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAn application under paragraph (1) shall include— (A)a description of the activities to be funded through the grant or cooperative agreement; and
 (B)evidence that the eligible entity has the capacity to carry out such activities. (d)PriorityIn entering into grants and cooperative agreements under subsection (a), the Secretary of Health and Human Services shall give priority to eligible entities that—
 (1)include a public health agency or community-based organization; and (2)have expertise in preventing deaths occurring from overdoses of drugs in populations at high risk of such deaths.
 (e)Eligible activitiesAs a condition of receipt of a grant or cooperative agreement under this section, an eligible entity shall agree to use the grant or cooperative agreement to do each of the following:
 (1)Purchase and distribute the drug naloxone or a similarly effective medication. (2)Carry out one or more of the following activities:
 (A)Educating prescribers and pharmacists about overdose prevention and naloxone prescription, or prescriptions of a similarly effective medication.
 (B)Training first responders, other individuals in a position to respond to an overdose, and law enforcement and corrections officials on the effective response to individuals who have overdosed on drugs. Training pursuant to this subparagraph may include any activity that is educational, instructional, or consultative in nature, and may include volunteer training, awareness building exercises, outreach to individuals who are at-risk of a drug overdose, and distribution of educational materials.
 (C)Implementing and enhancing programs to provide overdose prevention, recognition, treatment, and response to individuals in need of such services.
 (D)Educating the public and providing outreach to the public about overdose prevention and naloxone prescriptions, or prescriptions of other similarly effective medications.
						(f)Coordinating center
 (1)EstablishmentThe Secretary of Health and Human Services shall establish and provide for the operation of a coordinating center responsible for—
 (A)collecting, compiling, and disseminating data on the programs and activities under this section, including tracking and evaluating the distribution and use of naloxone and other similarly effective medication;
 (B)evaluating such data and, based on such evaluation, developing best practices for preventing deaths occurring from drug overdoses;
 (C)making such best practices specific to the type of community involved; (D)coordinating and harmonizing data collection measures;
 (E)evaluating the effects of the program on overdose rates; and (F)education and outreach to the public about overdose prevention and prescription of naloxone and other similarly effective medication.
 (2)Reports to centerAs a condition on receipt of a grant or cooperative agreement under this section, an eligible entity shall agree to prepare and submit, not later than 90 days after the end of the award period, a report to such coordinating center and the Secretary of Health and Human Services describing the results of the activities supported through the grant or cooperative agreement.
 (g)DurationThe period of a grant or cooperative agreement under this section shall be 4 years. (h)DefinitionIn this part, the term drug—
 (1)means a drug, as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321); and
 (2)includes controlled substances, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (i)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to carry out this section for each of the fiscal years 2017 through 2021.
				IIITreatment
 301.Expansion of patient limits under waiverSection 303(g)(2)(B) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(B)) is amended— (1)in clause (i), by striking physician and inserting practitioner;
 (2)in clause (iii)— (A)by striking 30 and inserting 100; and
 (B)by striking , unless, not sooner and all that follows through the end and inserting a period; and (3)by inserting at the end the following new clause:
					
 (iv)Not earlier than 1 year after the date on which a qualifying practitioner obtained an initial waiver pursuant to clause (iii), the qualifying practitioner may submit a second notification to the Secretary of the need and intent of the qualifying practitioner to treat an unlimited number of patients, if the qualifying practitioner—
							(I)
 (aa)satisfies the requirements of item (aa), (bb), (cc), or (dd) of subparagraph (G)(ii)(I); and (bb)agrees to fully participate in the Prescription Drug Monitoring Program of the State in which the qualifying practitioner is licensed, pursuant to applicable State guidelines; or
								(II)
 (aa)satisfies the requirements of item (ee), (ff), or (gg) of subparagraph (G)(ii)(I); (bb)agrees to fully participate in the Prescription Drug Monitoring Program of the State in which the qualifying practitioner is licensed, pursuant to applicable State guidelines;
 (cc)practices in a qualified practice setting; and (dd)has completed not less than 24 hours of training (through classroom situations, seminars at professional society meetings, electronic communications, or otherwise) with respect to the treatment and management of opiate-dependent patients for substance use disorders provided by the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Psychiatric Association, or any other organization that the Secretary determines is appropriate for purposes of this subclause..
 302.DefinitionsSection 303(g)(2)(G) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)) is amended— (1)by striking clause (ii) and inserting the following:
					
 (ii)The term qualifying practitioner means the following: (I)A physician who is licensed under State law and who meets 1 or more of the following conditions:
 (aa)The physician holds a board certification in addiction psychiatry from the American Board of Medical Specialties.
 (bb)The physician holds an addiction certification from the American Society of Addiction Medicine. (cc)The physician holds a board certification in addiction medicine from the American Osteopathic Association.
 (dd)The physician holds a board certification from the American Board of Addiction Medicine. (ee)The physician has completed not less than 8 hours of training (through classroom situations, seminar at professional society meetings, electronic communications, or otherwise) with respect to the treatment and management of opiate-dependent patients for substance use disorders provided by the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Psychiatric Association, or any other organization that the Secretary determines is appropriate for purposes of this subclause.
 (ff)The physician has participated as an investigator in 1 or more clinical trials leading to the approval of a narcotic drug in schedule III, IV, or V for maintenance or detoxification treatment, as demonstrated by a statement submitted to the Secretary by this sponsor of such approved drug.
 (gg)The physician has such other training or experience as the Secretary determines will demonstrate the ability of the physician to treat and manage opiate-dependent patients.
 (II)A nurse practitioner or physician assistant who is licensed under State law and meets all of the following conditions:
 (aa)The nurse practitioner or physician assistant is licensed under State law to prescribe schedule III, IV, or V medications for pain.
 (bb)The nurse practitioner or physician assistant satisfies 1 or more of the following: (AA)Has completed not fewer than 24 hours of training (through classroom situations, seminar at professional society meetings, electronic communications, or otherwise) with respect to the treatment and management of opiate-dependent patients for substance use disorders provided by the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Psychiatric Association, or any other organization that the Secretary determines is appropriate for purposes of this subclause.
 (BB)Has such other training or experience as the Secretary determines will demonstrate the ability of the nurse practitioner or physician assistant to treat and manage opiate-dependent patients.
 (cc)The nurse practitioner or physician assistant practices within the scope of their State license, including compliance with any supervision or collaboration requirements under State law.
 (dd)The nurse practitioner or physician assistant practice in a qualified practice setting.; and (2)by adding at the end the following:
					
 (iii)The term qualified practice setting means 1 or more of the following treatment settings: (I)A National Committee for Quality Assurance-recognized Patient-Centered Medical Home or Patient-Centered Specialty Practice.
 (II)A Centers for Medicaid & Medicare Services-recognized Accountable Care Organization. (III)A clinical facility administered by the Department of Veterans Affairs, Department of Defense, or Indian Health Service.
 (IV)A Behavioral Health Home accredited by the Joint Commission. (V)A Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))) or a Federally-qualified health center look-alike.
 (VI)A Substance Abuse and Mental Health Services-certified Opioid Treatment Program. (VII)A clinical program of a State or Federal jail, prison, or other facility where individuals are incarcerated.
 (VIII)A clinic that demonstrates compliance with the Model Policy on DATA 2000 and Treatment of Opioid Addiction in the Medical Office issued by the Federation of State Medical Boards.
 (IX)A treatment setting that is part of an Accreditation Council for Graduate Medical Education, American Association of Colleges of Osteopathic Medicine, or American Osteopathic Association-accredited residency or fellowship training program.
 (X)Any other practice setting approved by a State regulatory board, State substance abuse agency, or State Medicaid Plan to provide addiction treatment services.
 (XI)Any other practice setting approved by the Secretary.. 303.Evaluation by assistant Secretary for planning and evaluationTwo years after the date on which the first notification under clause (iv) of section 303(g)(2)(B) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(B)), as added by section 301, is received by the Secretary of Health and Human Services, the Assistant Secretary for Planning and Evaluation shall initiate an evaluation of the effectiveness of the amendments made by sections 301 and 302, which shall include an evaluation of—
 (1)any changes in the availability and use of medication-assisted treatment for opioid addiction; (2)the quality of medication-assisted treatment programs;
 (3)the integration of medication-assisted treatment with routine healthcare services; (4)diversion of opioid addiction treatment medication;
 (5)changes in State or local policies and legislation relating to opioid addiction treatment; (6)the use of nurse practitioners and physician assistants who prescribe opioid addiction medication;
 (7)the use of Prescription Drug Monitoring Programs by waived practitioners to maximize safety of patient care and prevent diversion of opioid addiction medication;
 (8)the findings of the Drug Enforcement Administration inspections of waived practitioners, including the frequency with which the Drug Enforcement Administration finds no documentation of access to behavioral health services; and
 (9)the effectiveness of cross-agency collaboration between Department of Health and Human Services and the Drug Enforcement Administration for expanding effective opioid addiction treatment.
 304.Reauthorization of residential treatment programs for pregnant and postpartum womenSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— (1)in subsection (p), by inserting (other than subsection (r)) after section; and
 (2)in subsection (r), by striking such sums and all that follows through 2003 and inserting $40,000,000 for each of fiscal years 2017 through 2021. 305.Pilot program grants for State substance abuse agencies (a)In generalSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended—
 (1)by redesignating subsection (r), as amended by section 304, as subsection (s); and (2)by inserting after subsection (q) the following new subsection:
						
							(r)Pilot program for State substance abuse agencies
 (1)In generalFrom amounts made available under subsection (s), the Director of the Center for Substance Abuse Treatment shall carry out a pilot program under which competitive grants are made by the Director to State substance abuse agencies to—
 (A)enhance flexibility in the use of funds designed to support family-based services for pregnant and postpartum women with a primary diagnosis of a substance use disorder, including opioid use disorders;
 (B)help State substance abuse agencies address identified gaps in services furnished to such women along the continuum of care, including services provided to women in non-residential based settings; and
 (C)promote a coordinated, effective, and efficient State system managed by State substance abuse agencies by encouraging new approaches and models of service delivery.
 (2)RequirementsIn carrying out the pilot program under this subsection, the Director shall— (A)require State substance abuse agencies to submit to the Director applications, in such form and manner and containing such information as specified by the Director, to be eligible to receive a grant under the program;
 (B)identify, based on such submitted applications, State substance abuse agencies that are eligible for such grants;
 (C)require services proposed to be furnished through such a grant to support family-based treatment and other services for pregnant and postpartum women with a primary diagnosis of a substance use disorder, including opioid use disorders;
 (D)not require that services furnished through such a grant be provided solely to women that reside in facilities;
 (E)not require that grant recipients under the program make available through use of the grant all services described in subsection (d); and
 (F)consider not applying requirements described in paragraphs (1) and (2) of subsection (f) to applicants, depending on the circumstances of the applicant.
									(3)Required services
 (A)In generalThe Director shall specify a minimum set of services required to be made available to eligible women through a grant awarded under the pilot program under this subsection. Such minimum set—
 (i)shall include requirements described in subsection (c) and be based on the recommendations submitted under subparagraph (B); and
 (ii)may be selected from among the services described in subsection (d) and include other services as appropriate.
 (B)Stakeholder inputThe Director shall convene and solicit recommendations from stakeholders, including State substance abuse agencies, health care providers, persons in recovery from substance abuse, and other appropriate individuals, for the minimum set of services described in subparagraph (A).
 (4)DurationThe pilot program under this subsection shall not exceed 5 years. (5)Evaluation and Report to CongressThe Director of the Center for Behavioral Health Statistics and Quality shall fund an evaluation of the pilot program at the conclusion of the first grant cycle funded by the pilot program. The Director of the Center for Behavioral Health Statistics and Quality, in coordination with the Director of the Center for Substance Abuse Treatment shall submit to the relevant committees of jurisdiction of the House of Representatives and the Senate a report on such evaluation. The report shall include at a minimum outcomes information from the pilot program, including any resulting reductions in the use of alcohol and other drugs; engagement in treatment services; retention in the appropriate level and duration of services; increased access to the use of medications approved by the Food and Drug Administration for the treatment of substance use disorders in combination with counseling; and other appropriate measures.
 (6)State substance abuse agencies definedFor purposes of this subsection, the term State substance abuse agency means, with respect to a State, the agency in such State that manages the Substance Abuse Prevention and Treatment Block Grant under part B of title XIX..
 (b)FundingSubsection (s) of section 508 of the Public Health Service Act (42 U.S.C. 290bb–1), as amended by section 304 and redesignated by subsection (a), is further amended by adding at the end the following new sentence: Of the amounts made available for a year pursuant to the previous sentence to carry out this section, not more than 25 percent of such amounts shall be made available for such year to carry out subsection (r), other than paragraph (5) of such subsection..
 306.Evidence-based opioid and heroin treatment and interventions demonstrationSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended—
 (1)by redesignating section 514 (42 U.S.C. 290bb–9), as added by section 3632 of the Methamphetamine Anti-Proliferation Act of 2000 (Public Law 106–310; 114 Stat. 1236), as section 514B; and
 (2)by adding at the end the following:  514C.Evidence-based opioid and heroin treatment and interventions demonstration (a)Grants (1)Authority to make grantsThe Director of the Center for Substance Abuse Treatment (referred to in this section as the Director) shall award grants to State substance abuse agencies, units of local government, nonprofit organizations, and Indian tribes or tribal organizations (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) that have a high rate, or have had a rapid increase, in the use of heroin or other opioids, in order to permit such entities to expand activities, including an expansion in the availability of medication assisted treatment, evidence-based counseling, or behavioral therapies with respect to the treatment of addiction in the specific geographical areas of such entities where there is a rate or rapid increase in the use of heroin or other opioids.
 (2)RecipientsThe entities receiving grants under paragraph (1) shall be selected by the Director. (3)Nature of activitiesThe grant funds awarded under paragraph (1) shall be used for activities that are based on reliable scientific evidence of efficacy in the treatment of problems related to heroin or other opioids.
 (b)Geographic distributionThe Director shall ensure that grants awarded under subsection (a) are distributed equitably among the various regions of the Nation and among rural, urban, and suburban areas that are affected by the use of heroin or other opioids.
 (c)Additional activitiesThe Director shall— (1)evaluate the activities supported by grants awarded under subsection (a);
 (2)disseminate widely such significant information derived from the evaluation as the Director considers appropriate;
 (3)provide States, Indian tribes and tribal organizations, and providers with technical assistance in connection with the provision of treatment of problems related to heroin and other opioids; and
 (4)fund only those applications that specifically support recovery services as a critical component of the grant program.
 (d)DefinitionThe term medication assisted treatment means the use, for problems relating to heroin and other opioids, of medications approved by the Food and Drug Administration in combination with counseling and behavioral therapies.
							(e)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $300,000,000 for each of fiscal years 2017 through 2021.
 (2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year, not more than 5 percent of such funds shall be available to the Director for purposes of carrying out subsection (c)..
 307.Adolescent treatment and recovery services demonstration grant programSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.), as amended by section 306, is further amended by adding at the end the following:
				
					514D.Grants to improve access to treatment and recovery for adolescents
 (a)In generalThe Secretary, acting through the Director of the Center for Substance Abuse Treatment, shall award grants, contracts, or cooperative agreements to eligible State substance abuse agencies and other entities determined appropriate by the Director for the purpose of increasing the capacity of substance use disorder treatment and recovery services for adolescents.
 (b)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under subsection (a) an entity shall—
 (1)prepare and submit to the Director an application at such time, in such manner, and contain such information as the Director may require, including a plan for the evaluation of any activities carried out with the funds provided under this section;
 (2)ensure that all entities receiving support under the grant, contract, or cooperative agreement comply with all applicable State licensure or certification requirements regarding the provision of the services involved; and
 (3)provide the Director with periodic evaluations of the progress of the activities funded under this section and an evaluation at the completion of such activities, as the Director determines to be appropriate.
 (c)PriorityIn awarding grants, contracts, and cooperative agreements under subsection (a), the Director shall give priority to applicants who propose to fill a demonstrated geographic need for adolescent specific residential treatment services.
 (d)Use of fundsAmounts awarded under grants, contracts, or cooperative agreements under this section may be used to enable health care providers or facilities that provide treatment and recovery assistance for adolescents with a substance use disorder to provide the following services:
 (1)Individualized patient centered care that is specific to circumstances of the individual patient. (2)Clinically appropriate, trauma-informed, gender-specific and age appropriate treatment services that are based on reliable scientific evidence of efficacy in the treatment of problems related to substance use disorders.
 (3)Clinically appropriate care to address treatment for substance use and any co-occurring physical and mental health disorders at the same location, and through access to primary care services.
 (4)Coordination of treatment services with recovery and other social support, including educational, vocational training, assistance with the juvenile justice system, child welfare, and mental health agencies.
 (5)Aftercare and long-term recovery support, including peer support services. (e)Duration of assistanceGrants, contracts, and cooperative agreements awarded under subsection (a) shall be for a period not to exceed 5 years.
 (f)Additional activitiesThe Director shall— (1)collect and evaluate the activities carried out with amounts received under subsection (a);
 (2)disseminate widely such significant information derived from the evaluation as the Secretary considers appropriate; and
 (3)provide States, Indian tribes and tribal organizations, and providers with technical assistance in connection with the provision of treatment and recovery services funded through this section to adolescents related to the abuse of heroin and other opioids.
							(g)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section, $25,000,000 for each of fiscal years 2017 through 2021.
 (2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year, not more than 5 percent of such funds shall be available to the Director for purposes of carrying out subsection (f)..
			308.Strengthening parity in mental health and substance use disorder benefits
 (a)Public Health Service ActSection 2726(a) of the Public Health Service Act (42 U.S.C. 300gg–26(a)) is amended by adding at the end the following new paragraphs:
					
						(6)Disclosure and enforcement requirements
							(A)Disclosure requirements
 (i)RegulationsNot later than December 31, 2016, the Secretary, in cooperation with the Secretaries of Labor and the Treasury, as appropriate, shall issue additional regulations for carrying out this section, including an explanation of documents that must be disclosed by plans and issuers, the process governing such disclosures by plans and issuers, and analyses that must be conducted by plans and issuers by a group health plan or health insurance issuer offering health insurance coverage in the group or individual market in order for such plan or issuer to demonstrate compliance with the provisions of this section.
 (ii)Disclosure requirementsDocuments required to be disclosed by a group health plan or health insurance issuer offering health insurance coverage in the group or individual market under clause (i) shall include an annual report that details the specific analyses performed to ensure compliance of such plan or coverage with the law and regulations. At a minimum, with respect to the application of non-quantitative treatment limitations (in this paragraph referred to as NQTLs) to benefits under the plan or coverage, such report shall—
 (I)identify the specific factors the plan or coverage used in performing its NQTL analysis; (II)identify and define the specific evidentiary standards relied on to evaluate the factors;
 (III)describe how the evidentiary standards are applied to each service category for mental health, substance use disorders, medical benefits, and surgical benefits;
 (IV)disclose the results of the analyses of the specific evidentiary standards in each service category; and
 (V)disclose the specific findings of the plan or coverage in each service category and the conclusions reached with respect to whether the processes, strategies, evidentiary standards, or other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iii)GuidanceThe Secretary, in cooperation with the Secretaries of Labor and the Treasury, as appropriate, shall issue guidance to group health plans and health insurance issuers offering health insurance coverage in the group or individual markets on how to satisfy the requirements of this section with respect to making information available to current and potential participants and beneficiaries. Such information shall include certificate of coverage documents and instruments under which the plan or coverage involved is administered and operated that specify, include, or refer to procedures, formulas, and methodologies applied to determine a participant or beneficiary’s benefit under the plan or coverage, regardless of whether such information is contained in a document designated as the plan document. Such guidance shall include a disclosure of how the plan or coverage involved has provided that processes, strategies, evidentiary standards, and other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iv)DefinitionsIn this paragraph and paragraph (7), the terms non-quantitative treatment limitations, comparable to, and applied no more stringently than have the meanings given such terms in sections 146 and 147 of title 45, Code of Federal Regulations (or any successor regulation).
								(B)Enforcement
 (i)Process for complaintsThe Secretary, in cooperation with the Secretaries of Labor and the Treasury, as appropriate, shall, with respect to group health plans and health insurance issuers offering health insurance coverage in the group or individual market, issue guidance to clarify the process and timeline for current and potential participants and beneficiaries (and authorized representatives and health care providers of such participants and beneficiaries) with respect to such plans and coverage to file formal complaints of such plans or issuers being in violation of this section, including guidance, by plan type, on the relevant State, regional, and national offices with which such complaints should be filed.
 (ii)Authority for public enforcementThe Secretary, in consultation with the Secretaries of Labor and the Treasury, shall make available to the public on the Consumer Parity Portal website established under paragraph (7) de-identified information on audits and investigations of group health plans and health insurance issuers conducted under this section.
								(iii)Audits
 (I)Randomized auditsThe Secretary in cooperation with the Secretaries of Labor and the Treasury, is authorized to conduct randomized audits of group health plans and health insurance issuers offering health insurance coverage in the group or individual market to determine compliance with this section. Such audits shall be conducted on no fewer than twelve plans and issuers per plan year. Information from such audits shall be made plainly available on the Consumer Parity Portal website established under paragraph (7).
 (II)Additional auditsIn the case of a group health plan or health insurance issuer offering health insurance coverage in the group or individual market with respect to which any claim has been filed during a plan year, the Secretary may audit the books and records of such plan or issuer to determine compliance with this section. Information detailing the results of the audit shall be made available on the Consumer Parity Portal website established under paragraph (7).
 (iv)Denial ratesThe Secretary shall collect information on the rates of and reasons for denial by group health plans and health insurance issuers offering health insurance coverage in the group or individual market of claims for outpatient and inpatient mental health and substance use disorder services compared to the rates of and reasons for denial of claims for medical and surgical services. For the first plan year beginning at least two years after the date of the enactment of this paragraph and each subsequent plan year, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make plainly available on the Consumer Parity Portal website under paragraph (7), the information collected under the previous sentence with respect to the previous plan year.
 (7)Consumer Parity Portal websiteThe Secretary, in consultation with the Secretaries of Labor and the Treasury, shall establish a one-stop Internet website portal for—
 (A)submitting complaints and violations relating to this section, section 712 of the Employee Retirement Income Security Act of 1974, and section 9812 of the Internal Revenue Code of 1986; and
 (B)for each of such Secretaries to submit information in order to provide such information to health care consumers pursuant to paragraph (6), section 712(a)(6) of the Employee Retirement Income Security Act of 1974, and section 9812(a)(6) of the Internal Revenue Code of 1986.
							Such portal shall have the ability to take basic information related to the complaint, including
			 name, contact information, and brief narrative, and transmit such
			 information in a timely fashion to the appropriate State or Federal
			 enforcement agency. Once the consumer information is submitted, such
			 portal shall provide the consumer with contact information for the
			 appropriate enforcement agency to follow-up on the complaint..
 (b)Employee Retirement Income Security Act of 1974Section 712(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a(a)) is amended by adding at the end the following new paragraph:
					
						(6)Disclosure and enforcement requirements
							(A)Disclosure requirements
 (i)RegulationsNot later than December 31, 2016, the Secretary, in cooperation with the Secretaries of Health and Human Services and the Treasury, as appropriate, shall issue additional regulations for carrying out this section, including an explanation of documents that must be disclosed by plans and issuers, the process governing such disclosures by plans and issuers, and analyses that must be conducted by plans and issuers by a group health plan (or health insurance coverage offered in connection with such a plan) in order for such plan or issuer to demonstrate compliance with the provisions of this section.
 (ii)Disclosure requirementsDocuments required to be disclosed by a group health plan (or health insurance coverage offered in connection with such a plan) under clause (i) shall include an annual report that details the specific analyses performed to ensure compliance of such plan or coverage with the law or regulations. At a minimum, with respect to the application of non-quantitative treatment limitations (in this paragraph referred to as NQTLs) to benefits under the plan or coverage, such report shall—
 (I)identify the specific factors the plan or coverage used in performing its NQTL analysis; (II)identify and define the specific evidentiary standards relied on to evaluate the factors;
 (III)describe how the evidentiary standards are applied to each service category for mental health, substance use disorders, medical benefits, and surgical benefits;
 (IV)disclose the results of the analyses of the specific evidentiary standards in each service category; and
 (V)disclose the specific findings of the plan or coverage in each service category and the conclusions reached with respect to whether the processes, strategies, evidentiary standards, or other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iii)GuidanceThe Secretary, in cooperation with the Secretaries of Health and Human Services and the Treasury, as appropriate, shall issue guidance to group health plans (and health insurance coverage offered in connection with such a plan) on how to satisfy the requirements of this section with respect to making information available to current and potential participants and beneficiaries. Such information shall include certificate of coverage documents and instruments under which the plan or coverage involved is administered and operated that specify, include, or refer to procedures, formulas, and methodologies applied to determine a participant or beneficiary’s benefit under the plan or coverage, regardless of whether such information is contained in a document designated as the plan document. Such guidance shall include a disclosure of how the plan or coverage involved has provided that processes, strategies, evidentiary standards, and other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iv)DefinitionsIn this paragraph, the terms non-quantitative treatment limitations, comparable to, and applied no more stringently than have the meanings given such terms in sections 146 and 147 of title 45, Code of Federal Regulations (or any successor regulation).
								(B)Enforcement
 (i)Process for complaintsThe Secretary, in cooperation with the Secretaries of Health and Human Services and the Treasury, as appropriate, shall, with respect to group health plans (and health insurance coverage offered in connection with such a plan), issue guidance to clarify the process and timeline for current and potential participants and beneficiaries (and authorized representatives and health care providers of such participants and beneficiaries) with respect to such plans (and coverage) to file formal complaints of such plans (or coverage) being in violation of this section, including guidance, by plan type, on the relevant State, regional, and national offices with which such complaints should be filed.
 (ii)Authority for public enforcementThe Secretary, in consultation with the Secretaries of Labor and the Treasury, shall make available to the public on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act de-identified information on audits and investigations of group health plans (and health insurance coverage offered in connection with such a plan) conducted under this section.
								(iii)Audits
 (I)Randomized auditsThe Secretary in cooperation with the Secretaries of Health and Human Services and the Treasury, is authorized to conduct randomized audits of group health plans (and health insurance coverage offered in connection with such a plan) to determine compliance with this section. Such audits shall be conducted on no fewer than twelve plans and coverage per plan year. Information from such audits shall be made plainly available on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act.
 (II)Additional auditsIn the case of a group health plan (or health insurance coverage offered in connection with such a plan) with respect to which any claim has been filed during a plan year, the Secretary may audit the books and records of such plan (or coverage) to determine compliance with this section. Information detailing the results of the audit shall be made available on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act.
 (iv)Denial ratesThe Secretary shall collect information on the rates of and reasons for denial by group health plans (and health insurance coverage offered in connection with such a plan) of claims for outpatient and inpatient mental health and substance use disorder services compared to the rates of and reasons for denial of claims for medical and surgical services. For the first plan year beginning at least two years after the date of the enactment of this paragraph and each subsequent plan year, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make plainly available on the Consumer Parity Portal website under section 2726(a)(7) of the Public Health Service Act, the information collected under the previous sentence with respect to the previous plan year..
 (c)Internal Revenue Code of 1986Section 9812(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
						(6)Disclosure and enforcement requirements
							(A)Disclosure requirements
 (i)RegulationsNot later than December 31, 2016, the Secretary, in cooperation with the Secretaries of Health and Human Services and Labor, as appropriate, shall issue additional regulations for carrying out this section, including an explanation of documents that must be disclosed by plans and issuers, the process governing such disclosures by plans and issuers, and analyses that must be conducted by plans and issuers by a group health plan in order for such plan to demonstrate compliance with the provisions of this section.
 (ii)Disclosure requirementsDocuments required to be disclosed by a group health plan under clause (i) shall include an annual report that details the specific analyses performed to ensure compliance of such plan with the law and regulations. At a minimum, with respect to the application of non-quantitative treatment limitations (in this paragraph referred to as NQTLs) to benefits under the plan or coverage, such report shall—
 (I)identify the specific factors the plan or coverage used in performing its NQTL analysis; (II)identify and define the specific evidentiary standards relied on to evaluate the factors;
 (III)describe how the evidentiary standards are applied to each service category for mental health, substance use disorders, medical benefits, and surgical benefits;
 (IV)disclose the results of the analyses of the specific evidentiary standards in each service category; and
 (V)disclose the specific findings of the plan in each service category and the conclusions reached with respect to whether the processes, strategies, evidentiary standards, or other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iii)GuidanceThe Secretary, in cooperation with the Secretaries of Health and Human Services and Labor, as appropriate, shall issue guidance to group health plans on how to satisfy the requirements of this section with respect to making information available to current and potential participants and beneficiaries. Such information shall include certificate of coverage documents and instruments under which the plan involved is administered and operated that specify, include, or refer to procedures, formulas, and methodologies applied to determine a participant or beneficiary’s benefit under the plan, regardless of whether such information is contained in a document designated as the plan document. Such guidance shall include a disclosure of how the plan involved has provided that processes, strategies, evidentiary standards, and other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iv)DefinitionsIn this paragraph, the terms non-quantitative treatment limitations, comparable to, and applied no more stringently than have the meanings given such terms in sections 146 and 147 of title 45, Code of Federal Regulations (or any successor regulation).
								(B)Enforcement
 (i)Process for complaintsThe Secretary, in cooperation with the Secretaries of Health and Human Services and Labor, as appropriate, shall, with respect to group health plans, issue guidance to clarify the process and timeline for current and potential participants and beneficiaries (and authorized representatives and health care providers of such participants and beneficiaries) with respect to such plans (and coverage) to file formal complaints of such plans being in violation of this section, including guidance, by plan type, on the relevant State, regional, and national offices with which such complaints should be filed.
 (ii)Authority for public enforcementThe Secretary, in consultation with the Secretaries of Labor and the Treasury, shall make available to the public on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act de-identified information on audits and investigations of group health plans conducted under this section.
								(iii)Audits
 (I)Randomized auditsThe Secretary in cooperation with the Secretaries of Health and Human Services and Labor, is authorized to conduct randomized audits of group health plans to determine compliance with this section. Such audits shall be conducted on no fewer than twelve plans per plan year. Information from such audits shall be made plainly available on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act.
 (II)Additional auditsIn the case of a group health plan with respect to which any claim has been filed during a plan year, the Secretary may audit the books and records of such plan to determine compliance with this section. Information detailing the results of the audit shall be made available on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act.
 (iv)Denial ratesThe Secretary shall collect information on the rates of and reasons for denial by group health plans of claims for outpatient and inpatient mental health and substance use disorder services compared to the rates of and reasons for denial of claims for medical and surgical services. For the first plan year beginning at least two years after the date of the enactment of this paragraph and each subsequent plan year, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make plainly available on the Consumer Parity Portal website under section 2726(a)(7) of the Public Health Service Act, the information collected under the previous sentence with respect to the previous plan year..
 (d)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 for each of fiscal years 2017 through 2021 to carry out this section, including the amendments made by this section.
 309.Study on treatment infrastructureNot later than 24 months after the date of enactment of this Act, the Comptroller General of the United States shall initiate an evaluation, and submit to Congress a report, of the in-patient and outpatient treatment capacity, availability, and needs of the United States, which shall include, to the extent data is available—
 (1)the capacity of acute residential or inpatient detoxification programs; (2)the capacity of inpatient clinical stabilization programs, transitional residential support services, and residential rehabilitation programs;
 (3)the capacity of demographic specific residential or inpatient treatment programs, such as those designed for pregnant women or adolescents;
 (4)geographical differences of the availability of residential and outpatient treatment and recovery options for substance use disorders across the continuum of care;
 (5)the availability of residential and outpatient treatment programs that offer treatment options based on reliable scientific evidence of efficacy for the treatment of substance use disorders, including the use of Food and Drug Administration-approved medicines and evidence-based nonpharmacological therapies;
 (6)the number of patients in residential and specialty outpatient treatment services for substance use disorders; and
 (7)an assessment of the need for residential and outpatient treatment for substance use disorders across the continuum of care.
 310.Substance use disorder professional loan repayment programSubpart 3 of part E of title VII of the Public Health Service Act (42 U.S.C. 295f et seq.) is amended by adding at the end the following:
				
					779.Substance use disorder professional loan repayment program
 (a)EstablishmentThe Secretary shall establish and carry out a substance use disorder health professional loan repayment program under which qualified health professionals agree to be employed full-time for a specified period (which shall be not less than 2 years) in providing substance use disorder prevention and treatment services.
 (b)Program administrationThrough the program established under this section, the Secretary shall enter into contracts with qualified health professionals under which—
 (1)a qualified health professional agrees to provide substance use disorder prevention and treatment services with respect to an area or population that (as determined by the Secretary)—
 (A)has a shortage of such services (as defined by the Secretary); and (B)has a sufficient population of individuals with a substance use disorder to support the provision of such services; and
 (2)the Secretary agrees to make payments on the principal and interest of undergraduate, or graduate education loans of the qualified health professional—
 (A)of not more than $35,000 for each year of service described in paragraph (1); and (B)for not more than 3 years.
 (c)Qualified health professional definedIn this section, the term qualified health professional means an individual who is (or will be upon the completion of the individual’s graduate education) a psychiatrist, psychologist, nurse practitioner, physician assistant, clinical social worker, substance abuse counselor, or other substance use disorder health professional.
 (d)PriorityIn entering into agreements under this section, the Secretary shall give priority to applicants who—
 (1)have familiarity with evidence-based methods and culturally and linguistically competent health care services; and
 (2)demonstrate financial need. (e)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 for each of fiscal years 2017 through 2021 to carry out this section..
			IVRecovery
			401.National youth recovery initiative
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a high school that has been accredited as a recovery high school by the Association of Recovery Schools;
 (B)an accredited high school that is seeking to establish or expand recovery support services; (C)an institution of higher education;
 (D)a recovery program at a nonprofit collegiate institution; or (E)a nonprofit organization.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)Recovery programThe term recovery program— (A)means a program to help individuals who are recovering from substance use disorders to initiate, stabilize, and maintain healthy and productive lives in the community; and
 (B)includes peer-to-peer support and communal activities to build recovery skills and supportive social networks.
 (b)Grants authorizedThe Secretary of Health and Human Services, acting through the Substance Abuse and Mental Health Services Administration, in consultation with the Secretary of Education, may award grants to eligible entities to enable the entities to—
 (1)provide substance use recovery support services to young people in high school and enrolled in institutions of higher education;
 (2)help build communities of support for young people in recovery through a spectrum of activities such as counseling and healthy and wellness-oriented social activities; and
 (3)encourage initiatives designed to help young people achieve and sustain recovery from substance use disorders.
 (c)Use of fundsGrants awarded under subsection (b) may be used for activities to develop, support, and maintain youth recovery support services, including—
 (1)the development and maintenance of a dedicated physical space for recovery programs; (2)dedicated staff for the provision of recovery programs;
 (3)healthy and wellness-oriented social activities and community engagement; (4)establishment of recovery high schools;
 (5)coordination of recovery programs with— (A)substance use disorder treatment programs and systems;
 (B)providers of mental health services; (C)primary care providers;
 (D)the criminal justice system, including the juvenile justice system; (E)employers;
 (F)housing services; (G)child welfare services;
 (H)institutions of secondary higher education and institutions of higher education; and (I)other programs or services related to the welfare of an individual in recovery from a substance use disorder;
 (6)the development of peer-to-peer support programs or services; and (7)additional activities that help youths and young adults to achieve recovery from substance use disorders.
 (d)Technical supportThe Secretary of Health and Human Services shall provide technical support to recipients of grants under this section.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $30,000,000 for each of fiscal years 2017 through 2021.
 402.Grants to enhance and expand recovery support servicesSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.), as amended by sections 306 and 307, is further amended by adding at the end the following:
				
					514E.Grants to enhance and expand recovery support services
 (a)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants to State substance abuse agencies and nonprofit organizations to develop, expand, and enhance recovery support services for individuals with substance use disorders.
 (b)Eligible entitiesIn the case of an applicant that is not a State substance abuse agency, to be eligible to receive a grant under this section, the entity shall—
 (1)prepare and submit to the Secretary an application at such time, in such manner, and contain such information as the Secretary may require, including a plan for the evaluation of any activities carried out with the funds provided under this section;
 (2)demonstrate the inclusion of individuals in recovery from a substance use disorder in leadership levels or governing bodies of the entity;
 (3)have as a primary mission the provision of long-term recovery support for substance use disorders; and
 (4)be accredited by the Council on the Accreditation of Peer Recovery Support Services or meet any applicable State certification requirements regarding the provision of the recovery services involved.
 (c)Use of fundsAmounts awarded under a grant under this section shall be used to provide for the following activities:
 (1)Educating and mentoring that assists individuals and families with substance use disorders in navigating systems of care.
 (2)Peer recovery support services which include peer coaching and mentoring. (3)Recovery-focused community education and outreach programs, including training on the use of all forms of opioid overdose antagonists used to counter the effects of an overdose.
 (4)Training, mentoring, and education to develop and enhance peer mentoring and coaching. (5)Programs aimed at identifying and reducing stigma and discriminatory practices that serve as barriers to substance use disorder recovery and treatment of these disorders.
 (6)Developing partnerships between networks that support recovery and other community organizations and services, including—
 (A)public and private substance use disorder treatment programs and systems; (B)health care providers;
 (C)recovery-focused addiction and recovery professionals; (D)faith-based organizations;
 (E)organizations focused on criminal justice reform; (F)schools; and
 (G)social service agencies in the community, including educational, juvenile justice, child welfare, housing, and mental health agencies.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $100,000,000 for each of fiscal years 2017 through 2021..
			
